Case 1:13-cv-01518-ADC Document136-1 Filed 10/05/18 Page 1 of 4

Renee L. McCray \
c/o 109 Edgewood Street
Baltimore, Maryland 21229

August31,2018

Robert K. Hur, United Statee An‘omey for

the Of{iee of the District ofMaryland
36 South Chaz'les Street, 451 P'Ioor
Baltimore, Mm-yzand 21201

Re: CRIM]NAL COMPLA.[NT AND AFFIDAWT OF CRIMINAL COMPLAINT
Dear Mr. Hur:

My name is Renee L. McCray, Complainant, in the above leferenced complaint This
complaintistobdngtoyouranen&onthatlrecendydiscoveledthatasexionscximehasbeen
committedagainstmetmderMmylandCrimimlLawTrtfes,Subiitleé€oumerfeitingofl’rivate

601 and 8-602.
'I`itlc 8, Section 8-601 Stebes:
§ 8601 - Counterfeiting of private instruments and documents

(a) Prohibited.- A person, with intent to defraud another, may not oounterfeit, cause to be
counterfeited, or willingly aid or assist in counterfeiting any:
(1) bond;
(2) check;
(3) deed;
(4) draft _
(5) endorsemenx or assignment ofa bond, drait, check, or promissory note;
(6) entry in an account book or ledger;
(7) letter of credit;
(8) negotiable instrument
(9) power of attomey;
{1 0) promissory note;
(11) release or discharge for money or property;
(12) title to a motor vehicle;
(13) Waiver or release of mechanics' lien; or
(14) will or codicil

Page 1 of4

Case 1:13-cv-01518-ADC Document 136-1 Filed 10/05/18 Page 2 of 4

(b) Probibited_- Possession of counterfeit.- A person may not knowingly, willfully, and with
tiaudulent intent possess a comiterfeit of any of the items listed in subsection (c) of this
section.

(c) Penalty.~»

(l) A person who violates subsection (a) of this section is guilty of a felony and on
conviction is subject to imprisonment not exweding 10 years or a fine not exceeding
$1,000 or both.

(2) A person who violates subsection (b) of this section is guilty of a misdemeanor and
on conviction is subject to imprisonment not cxwding 3 years or a line not
exceeding $1,000 or both.

(d) Venne.~ Notwitlistanding any other provision oflaw, the prosecution of an alleged
violation of this section or for an alleged violation of a crime based on an act that
establishes a violation of this section may be commenced in any county in which:

(l) an clement of the crime occurred;
(2) the victim resides; or
(3) if the victim is not an individual, the victim conducts business

§ 8-602 stath

(a) Prohibited. -- A person, with intent to deti'aud another, may not issue or publish as true s
counterfeit instrument or document listed in § 8-601 of this subtitle

(b) Penalty. - A person who violates this section is guilty of a felony and on conviction is
subject to imprisonment not exceeding 10 years or a fine not exceeding $ 1,900 or both.

I have won contesting an illegally filed state foreclosure action for over Evc (5) years, and
on Wedncsday, lime 27, 2018, received material fact evidence that attorneys Barranco and Hillman
haveosedacoznrterfeiteopyofmy allegednoteasanoriginalinana:ttempttodeiiaudme and
various courts throughout the Stote of Maryland. I now have material evidence that proves
adomeysBmanwandHiHmanhavebeenengagmgmeondoctinvolvmgdisbonaty, liand,deoeit
andcomrterfeiting. 'l`liematmialfactstodiis complaintareasfollows:

l. On March 20, 2014 at the Rcliet` from Stay Hearing for Benkmptcy Case No.: 13-26131,
theCompIamantwasgivenhbenymexaminewhatwasprecemedwherastheaHeged
original promissory note, Whicb Complainant signed on October ?, 2005- Aiter careful
exmdnadmofthedocmnmgme€omplanmtspeci§cdlydmdedandtecd&edtmderoam
that the document presentedto herwas not thedocument she signed on October 7, 2005.
'I`he document the Complainant examined appeared to have been liesth printed, contained
no imprint of the Cornplainant’s signature and there were no noticeable marks or
imperfections i.e., rips or holes on any of the pages

Page 2 of 4

Case 1:13-cv-01518-ADC Document 136-1 Filed 10/05/18 Page 3 of 4

On Thursday, April 24, 2014, attorneys Ban'anco and I-lillman helda deposition hearing
andpreecntedthe Complainantwiththesmnedocmnentthatthe€omplainant specifically
dcniedsigningattbe March20, 2014hearing. Again,thedocmnenthadnoimprint ofthe
Cotnplainant’s signature and no noticeable mad<s or itnpafeetions, i.e., tips or holes on
any ofthepmd pages Atthebeginning ofthe deposition hearing, the Complainant was
given permissionto record the proceeding by Mr. Ban'anco.

During the deposition hearing, Mr. Ban'anco continually stated he ms going to make a
copyot`tbedocmnent. Whenitwastimetomakethecopy,the€omplainantfollowedhdr.
Banancototheoopyroom. Attirst,Mr.I~IillrnanwasfollowingbehindtlreComplainant
butthenhelefianrlwentacrossthehalltoanothermom. 'lhenmomcntslateer.Hillman
appwedinthecopyroomwithadiiferentdocmneminhishand. I(Complainant)
hnmediatelynoticedthatdtedccumentMr.}UHmanwasattcmptingwpasstr.
Ban~ancotocopy,hadaholeonthelastpage,intheupperlehhandcomer;dieholewas
'largerthanaii:tly-centpieee. 'l`heholewaswherethestnplewasonthecopypresentedto
the Complainam earlicr, and itwnuld have been impossible for a staple to hold the last
pageinplacewiththeotbertwopages. Atthattime,lstated,“ldon’tknowwhatyoutwo
arenyingtopull,dratisnotthcsamedocmnentljustcxarnined§’ Ibeeomenervousand
feartillandmlizedsomcthingwasnotright. lthenpulledthetaperecorderli'ommy
pocket and startedrecording the confrontation When I informed attorneys Barranco and
}H]lmanthatlwasgoingwreponthiswthebanhupwyjudge,Mr.Bananwsmted,
“...bringitupwithdie.ludge. Iguessshe’lltakeyom‘wordovertbewordoftwoohicers
ofthecourt.” '

After the confrontation in the copy room, both attorneys Barranco and Hillman testified on
the record (seeANNED(A)thatthedocmnentpresentedtothe Complainantmlierhad “...
asmallripupintheupperlelt-handoornerofpagetineeofthepromissorynotewherea
staple would have gone over the years. ..” Upon review of the April 24, 2014 deposition
video (which the Complainarrt has enclosed a copy of the video with this complaim}, you
winindmrormysBmanooandHiHman’stes&moniesondzeremrdmdmderoathwbe
untrue as the video clearly shows that the promissory note Complainant inspected had no
hole on the upper left corner of the signature page, and that their testimonies violate Md.
Crirninal Law Section 8-601 and 8~602.

Attorneys Bananco and Hillman were attempting to defraud myself and the U.S_
bankruptcy court by using a counterfeit negotiable instrument md testifying under oath
thatitwastheoriginahwhenitwasnogtherebyviolatingMd_Climhrall.aw_

Asstatedabove,the Complainanthasbecnoontestingthcillega]lyfiledstatenon-judicial
foreclosme actionforovm'iive (5) years andtheparties arecmrentlyinthcdiscoveryphaseofthe
Complainant’s Fair Debt Collection Practices Act (FDCPA) federal lawsuit filed in 2013, Case
No.: ADC-IB-CV-l$l$, McCray v. Samuel I. `White, P.C., et al. In Mr. Hillman’s request for
production of documents he requested “All documentation evidencing or recordings o£
commtmications between you and any Defendant or their agents that relate to ooncecn, or refer any
matters alleged in the Fourth Amended Complaiut pertaining to the alleged FDCPA violation.. .”
In another request for production of documents, he requested “All trial transcripts., deposition

Page30f4

Case 1:13-cv-01518-ADC Document 136-1 Filed 10/05/18 Page 4 of 4

mm,ws§monyma§daviwofmypmsonmadeinmmcnonwnhanthsnnmlegm
pmceedmgwhichyoocontendnrerefevanttotheissuesxemainingindnsmse” ’I`heCompIainant
then rememde the audio recording in her possession from the Apxil 2014 deposition hearing
mdsentMr.Iiiibnanacopyofdterecording. Aiierlismingagainto§re!ecording, the
Compla_inant then remembered tile deposition hearing was being videotaped, and ordered a copy
globe vtdeo,whiehcqmplainammeivedonmz?, 2018. Agvin,whmyonmiewrheenclosed
video,itwillshowno“-..smallcipopintheupperleft-hand-oomerofpagetineeoftheprmnissory
notewiiere ample would have gone overthe years...” as testifiedtoby Mr. Barmnoo.

On lilly I, 2018, the Compiainant filed a complaint with tire Attocney Gxicvance
Commission of Maryland against momeys Barcanco and Hillman for violating the Maryiand
Lawyels’ Rules ofProfeesionai Conduet; T`rtle 19, Chapter 300. Tha:t complaint is elmently being
reviewed by the Connnission. Also, enclosed is a copy ofthe Septembex 18,. 2015 Criminal
Compiaint and Aiiidavit of Criminal Complaint, I §ied with Rod J. Rosenstein, the former U.S.
Attomey regarding the same two attomeys, Heir pn`ncipal, Weils Fa:go Bank, N.A. and others.
Reomwao:ma&onfmoehedwncaning§xmmmpiaimwasthatdzemmphwtwnsbdng
forwarded to the Fedenai Bmean ofInvestigaiion (FBI).

lam a homeowner and State ofMaryland taxpayer. '£'he Stnte ofMaryiand oii`els no
assistance to homeowners Who are Victims of mortgage fraud by 1methica.l ibreclosme law firms
and financial instinnions, i.e., bmks. Maryland homowners are mfcsred to the D@arlment of
Housing ad Community Deveiopment (DHCD) and that agency refers homeowners to the
Department of Labor, Licensing and Regulation (DLLR). DLLR refers homeowners to the
Attorney GenemlOMce. 'I`hc AtlomeyGenm'alOBicewilltimstate“weonlymediate, not
investigate.” 'Ihexefore, as a homeowner, consumer and victim cfa exime, I am requesting your
office to do an extensive investigation imo this complaint

lf you need any additional information from me in order to process this complaan please
contact me in writing at the above address or by telephone at (410) 945-2424. Your immediate
attention to this matter is wan~anted.

S' cerely,

/:£.IQ@,.

Renee L. MoCray, Comp `

Enclosm‘es: Aiiidavit of Criminal Complaint
ANNEX A - April 24, 2014 Testimonies of Attorneys Barranco and Hi]lman
ANNEX B - Aiiidavit oprn`l 24, 2014 Deposition Hean°ng lncident
April 24, 2014 Video Recording of Deposition Hearing
.September 18, 2015 Criminal Complaint and Afiidavit of Criminal Complaint
(without Annexes)

cc: Robert H. Hi]lman._, Esquire (witixout enclosmes/previously received)
Michael S_ Ba:ranco, Esquine (without enclosines/previously reeeived)

Page 4 of4

